Exhibit 10.1

 

Confidential information has been omitted from portions of this document,
indicated by [*], and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to this
omitted information.

 



AGREEMENT

 

This agreement ("Agreement") is entered into by and between:

 

Phoenix Digital Solutions LLC, a Delaware limited liability company with its
principal place of business at 701 Palomar Airport Road, Suite 170, Carlsbad, CA
92011-1045 ("PDS") and Map Licensing LLC, a California limited liability company
with its principal place of business at 2310 Homestead Road, Suite C1-505, Los
Altos, CA 94024, and Alliacense Limited LLC, a Delaware limited liability
company with its principal place of business at 4880 Stevens Creek Boulevard,
#103, San Jose, CA 95129 ("Alliacense").

 

1.     Project

 

1.1.     MMP Licensing shall provide IP commercialization services to PDS for
the commercialization of the MMP patent portfolio scheduled at Exhibit 1t o
Addendum B (the "Patents"), to the Project Group (the Licensing Group plus the
Litigation Group) of companies (scheduled at Addendum A) (the "Services").

 

1.1.1.     MMP Licensing shall conduct a Patent infringement litigation campaign
against a group of companies chosen by MMP Licensing from the Project Group.
Accordingly, PDS shall grant to MMP Licensing the license attached hereto at
Addendum B.

 

1.1.1.1.     Once such a campaign is initiated, MMP Licensing shall have the
option, upon consultation with PDS, to pursue further such campaigns (and thus
expand the Litigation Group of companies) provided PDS is not responsible for
such litigation attorney's fees or such litigation expenses; and accordingly,
PDS shall grant to MMP Licensing the license attached hereto at Addendum B to
enable such expansion.

 

1.1.2.     MMP Licensing shall operate a Patent licensing program for those
Project Group Companies that are not in the Litigation Group (the "Licensing
Group").

 

1.1.3.     MMP Licensing will provide updates every thirty days on its Services
efforts (or sixty days with respect to Litigation) to PDS, and respond in a
timely manner to all reasonable requests by PDS for information regarding the
status and activities of licensing and litigation efforts.

 

1.1.4.     MMP Licensing shall conduct the Services such that Recovery is not
comingled with recoveries from other IP commercialization services.

 



 1 

 

 

Confidential information has been omitted from portions of this document,
indicated by [*], and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to this
omitted information.

 

1.2.     With respect the Patent infringement litigation currently pending in
NDCA (the "NDCA Cases"):

 

1.2.1.     In the event such cases continue {as a result of a successful appeal
for example), Alliacense shall cooperate with all reasonable discovery requests
{in the context), and shall provide support to litigation counsel through the
provision of properly produced and protected materials.

 

1.3.     Prior to Project travel, MMP Licensing shall estimate in detail, and
PDS shall pay to MMP Licensing, all reasonable travel expenses that have been
estimated by MMP Licensing and approved in writing by PDS in advance. MMP
Licensing shall have no obligation to incur expenses on behalf of PDS. Any
expenses benefiting other MMP Licensing clients shall be equitably allocated.

 

2.     Distribution of Recovery

 

2.1.     MMP Licensing shall be entitled to:

 

2.1.1.     [*]% of each Litigation Group Recovery and NDCA Case Recovery; and

 

2.1.2.     [*]% of each Licensing Group Recovery; and

 

2.1.3.     [*]% of each Recovery from any entity not part of the Project Group.

 

2.2.     With respect to Licensing Group Recovery, MMP Licensing shall arrange
the [*]% distribution to MMP Licensing, and the [*]% distribution to PDS, to be
paid as direct payments from each such Licensing Group company.

 

2.3.     With respect Litigation Group Recovery, MMP Licensing shall arrange the
[*]% distribution to MMP Licensing to be paid as a direct payment from each such
Litigation Group company, and shall arrange the [*]% remainder to be paid as a
direct payment from each such Litigation Group company to contingency litigation
counsel ("CLC"), whom MMP Licensing shall instruct to deduct its fees and
expenses, and to remit the remaining balance to PDS.

 

2.3.1.     MMP Licensing shall endeavor to arrange for CLC and the funding of
litigation expenses on the most favorable terms available (in its reasonable
business judgment), such that the combined total should not exceed [*]% of
Recovery. The parties acknowledge that such combined total may be significantly
less than [*]%, by virtue of, for example, a stair-stepped milestone plan.

 

2.3.2.     Prior to execution by MMP Licensing, MMP Licensing shall submit its
proposed engagement agreement with the CLC (the "CLCA") to PDS Counsel.

 

2.3.2.1.     The submitted CLCA shall be redacted so as to not reveal the
identity of the CLC.

 

2.3.2.2.     Within 3 business days, PDS counsel may object to the proposed CLCA
by submitting a Proper Objection. A Proper Objection is an objection by PDS
counsel that is accompanied by a writing detailing (1) the objection, (2)
evidence substantiating its belief that the proposed CLCA is objectively
commercially unreasonable, and (3) a cure for its objection that, if
implemented, would not degrade MMP Licensing's rights or entitlements hereunder.

 

2.3.2.3.     In the event of a Proper Objection, MMP Licensing shall not execute
the proposed CLCA until it resolves the objection.

 



 2 

 

 

Confidential information has been omitted from portions of this document,
indicated by [*], and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to this
omitted information.

 

2.4.     With respect to non Project Group Recovery, PDS shall arrange the [*]%
distribution to Alliacense to be paid as direct payments from each such non
Project Group company.

 

2.5.     Unless otherwise agreed in writing by PDS and MMP Licensing, no other
fees, costs or expenses shall be due to MMP Licensing for the Services provided.

 

2.6.     "Recovery" means the gross amount of all cash received from the
Licensing Companies and the Litigation Companies (including its members,
affiliates, successors and assigns) related to the Patents, whether for the
performance of a service, the satisfaction or release of any claim or transfer
of any rights or benefits relating to the Patents. Recovery shall not include
consideration not actually received, such as tax withholdings or credits unless
and until such withholdings or credits are refunded to or used by a party.

 

3.     Settlement

 

3.1.     Within 24 hours of the execution of this agreement, Alliacense shall
provide the MMP Materials for the Group 1 companies (as already produced in the
Arbitration) (the "Materials") to DHG under the terms of the NOA already
executed by DHG on 31 JAN 2015.

 

3.2.     As payment in full for fees overdue to Alliacense on the Novatel,
Garmin and Barnes & Nobel transactions, PDS shall pay to Alliacense (1) $84,000
within 24 hours of the delivery of the Materials by Alliacense to DHG
("Installment 1"), and (2) $84,000 as "first money out" of subsequent Recovery
("Installment 2") (in the form of direct payments).

 

3.3.     Within 48 hours of the receipt by Alliacense of Installment 1, the
parties hereto shall cause the arbitration pending between Alliacense and PDS
(JAMS Ref. No.: 1110018059) (the "Arbitration") to be dismissed with prejudice.
The parties shall also execute mutual releases.

 

4.     Term and Termination

 

4.1.     Other than any and all rights and obligations hereunder with respect to
the Litigation Group:

 

4.1.1.     This Agreement will terminate six (6) years after the last-to-expire
Patent unless earlier terminated by mutual written consent of the parties or as
set forth below. All payment obligations due prior to the expiration or
termination of this Agreement shall survive such expiration or termination for
any reason whatsoever; and

 

4.1.2.     Either Party may terminate this Agreement in the event of a material
breach by the other Party that is not cured, if capable of being cured, within
sixty (60) days of written notice of the breach

 



 3 

 

 

Confidential information has been omitted from portions of this document,
indicated by [*], and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to this
omitted information.

 

4.2.     In the event of termination:

 

4.2.1.     By either party, PDS will remain responsible for and shall make all
distributions of Recovery to MMP Licensing in accordance with this Agreement for
transactions concluded prior to such termination.

 

4.2.2.     By PDS, MMP Licensing shall be entitled to identify up to three (3)
entities from Exhibit A, for which PDS shall pay MMP Licensing the fee otherwise
due under Section 2 of this Agreement for Recovery related to any of the up to
three identified entities received by PDS within two (2) years following such
termination.

 

5.     Confidentiality

 

5.1.     The Parties shall maintain this Agreement and the terms of this
Agreement as confidential, except that each Party may disclose the terms of this
Agreement to its subsidiaries and: (i) to any governmental authority having
jurisdiction and requiring such disclosure; (ii) in response to a valid subpoena
or as otherwise may be required by law; (iii) as necessary in connection with
any tax, securities or other filings, reports or disclosures that may be
required under applicable laws or regulations; (iv) in confidence , to a Party's
accountants, legal counsel, tax advisors and other financial and legal advisors;
(v) as required during the course of litigation; (vi) with obligations of
confidentiality comparable to those contained herein, to another Party or its
legal or financial advisors in connection with a proposed merger, acquisition,
spin-off, financing or similar transaction of such Party or its Subsidiaries;
(vii) as necessary to file this Agreement or portions thereof with governmental
authorities; and (ix) with the prior written consent of the other Party.

 

5.2.     Neither this Agreement nor any performance in pursuit of the Project,
shall create any rights or licenses to any intellectual property between or
among the parties, nor shall it create any obligation to share work product,
communications, technology, trade secrets, know-how, show how and other
proprietary developments and discoveries conceived or reduced to practice during
the term of this agreement.

 



 4 

 

 

Confidential information has been omitted from portions of this document,
indicated by [*], and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to this
omitted information.

 

6.     Dispute Resolution

 

6.1     All rights and obligations under this Agreement shall be resolved as if
all persons and all transactions related to this Agreement had their legal
residence, situs, and employment in Santa Clara County California. Within 15
days after written notice of the dispute, members of the most senior management
of the parties shall meet and exercise their commercially reasonable efforts to
resolve any dispute under this Agreement. The Agreement and all performances due
hereunder shall continue unabated throughout the entire process and a final
adjudication in accordance with the terms hereof has been made from which no
appeal or review can be undertaken. In the event the parties fail to resolve
their dispute after having undertaken the foregoing efforts, then they may
pursue their claims in the appropriate Santa Clara County court.

 

7.     Representations and Warranties

 

7.1.     Each Party represents and warrants that it has the right to enter this
Agreement, and to undertake the duties hereunder.

 

7.2.     MMP Licensing will undertake commercially reasonable efforts to execute
the Project, but provides no representation or warranty as to the outcome.

 

7.3.     PDS each represents and warrants that it will:

 

7.3.1.     Cooperate with and support MMP Licensing in its performance of the
Project; and

 

7.3.2.     Avoid and refrain from any and all activity of any kind or nature
that may impede, impair, obstruct, frustrate or otherwise interfere with the
activities of MMP Licensing in its performance of the Project.

 

8.     Other

 

8.1.     This Agreement together with its Exhibits contains the entire agreement
between the Parties.

 



 5 

 

 

Confidential information has been omitted from portions of this document,
indicated by [*], and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to this
omitted information.

 

IN WITNESS WHEREOF, the parties have hereunto set their hands and seals as of
August 10, 2016.

 

PDS

 

“LICENSOR”

MMP LICENSING

 

“LICENSEE”

 

By: /s/ Carl Johnson

       Carl Johnson

Title: Manager

Date: 10 August 2016

 

 

By: /s/ Swamy Venkidu

Title: Manager

Date: 10 August 2016

 

By: /s/ Mac Leckrone

       Mac Leckrone

Title: Manager

Date: 10 August 2016

 

Also Acknowledged and Agreed:

 

By: /s/ Mac Leckrone

       Mac Leckrone

Title: President, Alliacnese

Date: 10 August 2016

 



 

 

 

 

 6 

 

 

Confidential information has been omitted from portions of this document,
indicated by [*], and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to this
omitted information.

 

EXHIBIT A

 

PROJECT GROUP COMPANIES

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 7 

 

 

Confidential information has been omitted from portions of this document,
indicated by [*], and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to this
omitted information.

 

 

[*]

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 8 

 



 

Confidential information has been omitted from portions of this document,
indicated by [*], and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to this
omitted information.

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 9 

 

 

Confidential information has been omitted from portions of this document,
indicated by [*], and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to this
omitted information.

 

ADDENDUM B

FORM OF LICENSE

 

 

This License ("License") is entered into by and between Phoenix Digital
Solutions LLC, a Delaware limited liability company , having its principal place
of businessat 701 Palomar Airport Road, Suite 170, Carlsbad, CA 92011-1045
("Licensor'') on the one hand, and MMP Licensing LLC, a California limited
liability company with its principal place of business for these purposes at
2310 Homestead Road, Los Altos, CA, Suite C1-505, hereinafter "Licensee" on the
other hand.

 

NOW THEREFORE, for and in consideration of the mutual covenants herein contained
as well as of other good and valuable consideration the receipt and sufficiency
of which is hereby acknowledged, and pursuant to that certain Agreement between
Licensee and Licensor dated 10 August 2016 (the "Agreement"), it is covenanted
and agreed by and between the parties hereto that:

 

1.     Subject Matter.

 

"Project Patents" means the patents and applications scheduled at Exhibit A,
entitled "Schedule of Project Patents."

 

"Commercialize" means to make and have made, use and have used, sell and have
sold, import and have imported.

 

2.     Conveyance.

 

2.1.     Licensor hereby grants to Licensee:

 

2.1.1.     A world-wide, irrevocable, non-exclusive license under the Project
Patents to Commercialize Licensee products; and

 

2.1.2.     With respect to the Litigation Companies, a world-wide, irrevocable,
exclusive license under the Project Patents to:

 

2.1.2.1.     Regulate and control by license, sublicense, affiliation, or other
agreement the practice and/or use of any and all of the Project Patents; and

 

2.1.2.2.      Otherwise pursue the commercialization and enforcement of any and
all claims of the Project Patents, including the Commercialization of any and
all products and/or services and the practice of any and all methods and
processes covered by any and all claims of any or all of the Project Patents;
and

 

2.1.2.3.      Sue on and collect for its own use and benefit all claims and/or
entitlements with respect to damages by reason of past, present and future
infringement or use of any and all of the Project Patents; and,

 

2.1.2.4.       Pursue in its own name and for its own use and benefit all
remedies of whatsoever kind or nature (including injunctive relief) relating to
the past, present, or future infringement or use of any and all of the Project
Patents.

 



 10 

 

 

Confidential information has been omitted from portions of this document,
indicated by [*], and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to this
omitted information.

 

3.     Attachments.

 

• Exhibit A: Schedule of Project Patents

 

 

IN WITNESS WHEREOF, the parties have hereunto set their hands and seals as of
August 10, 2016.

 

 

PDS

 

“LICENSOR”

MMP LICENSING

 

“LICENSEE”

 

By: /s/ Carl Johnson

       Carl Johnson

Title: Manager

Date: 10 August 2016

 

 

By: /s/ Swamy Venkidu

Title: Manager

Date: 10 August 2016

 

By: /s/ Mac Leckrone

       Mac Leckrone

Title: Manager

Date: 10 August 2016

 

 

 

 

 

 

 

 

 

 



 11 

 

 

Confidential information has been omitted from portions of this document,
indicated by [*], and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to this
omitted information.

 

EXHIBIT A

SCHEDULE OF PROJECT PATENTS

 

  Country     Patent #   Filing     App #   Issue     Title   us 5,440 ,749
03-Aug-89 07/389 ,334 08-Aug-95 High Performance, Low Cost Microprocessor with
Combination Stack and Register Architecture us 5,530 890 07-Jun-95 08/480 206
25-Jun-96 High Performance, Low Cost Microprocessor us 5,530 890 C1 16-Jan-09
90/009 388 01-Mar-11 High Performance, Low Cost Microprocessor us 5,659,703
07-Jun-95 08/482,185 19-Aug-97 Microprocessor System With Hierarchical Stack And
Method Of Operation us 5,809,336 07-Jun-95 08/484,918 15-Sep-98 High Performance
Microprocessor Having Variable Speed System Clock us 6,598,148 C1 21-Sep-06
90/008,227 06-Sep-11 High Performance Microprocessor Having Variable Speed
System Clock us 6,598 ,148 C1 29-May-09 90/010,562 06-Sep-11 High Performance
Microprocessor Having Variable Speed System Clock us 5,809,336 C1 19-Oct-06
90/008,306 15-Dec-09 High Performance Microprocessor Having Variable Speed
System Clock us 5,809,336 C1 17-Nov-06 90/008,237 15-Dec-09 High Performance
Microprocessor Having Variable Speed System Clock us 5,809,336 C1 30-Jan-07
90/008,474 15-Dec-09 High Performance Microprocessor Having Variable Speed
System Clock us 5,809,336 C2 24-Aug-09 90/009 ,457 23-Nov-10 High Performance
Microprocessor Having Variable Speed System Clock us 5 ,784,584 07-Jun-95
08/484,935 21-Jul-98 High Performance Microprocessor Using Instructions That
Operate Within Instruction Groups us 5,784,584 C1 15-Nov-06 90/008,225 21-Jul-09
High Performance Microprocessor Using Instructions That Operate Within
Instruction Groups us   19-Oct-06 90/008,299 21-Jul-09 High Performance
Microprocessor Using Instructions That Operate Within Instruction Groups us
5,604,915 07-Jun-95 08/485 ,031 18-Feb-97 Data Processing System Having Load
Dependent Bus Terminal us 5,440,749 C1 31-Mar-08 90/009,034 07-Jun-11 High
Performance, Low Cost Microprocessor Architecture us 5,440,749 C1 16-Jan-09
90/009,389 07-Jun-11 High Performance, Low Cost Microprocessor Architecture us
5,440 ,749 C1 30-Apr-09 90/010,520 07-Jun-11 High Performance, Low Cost
Microprocessor Architecture IR 0870226 04-Oct-96 96934069.4 21-Mav-03 RISC
Microprocessor Architecture JP JP 3739797 04-Oct-96 1996-515848 11-Nov-05 RISC
Microprocessor Architecture JP 3955305 22-Aug-05 2005-240441 11-Mav-07 RISC
Microprocessor Architecture JP 4859616 10-Oct-06 2006-276681 11-Nov-11 RISC
Microprocessor Architecture UK 0870226 04-Oct-96 96934069.4 21-Mav-03 RISC
Microprocessor Architecture JP   12-Nov-08 2008-290229   RISC Microprocessor
Architecture JP   15-Jun-09 2009-141967   RISC Microprocessor Architecture us  
31-Oct-07 11/981,278   Using Breakpoints for Debugging in a RISC Microprocessor
Architecture us 6,598,148 29-Jul-98 09/124,623 22-Jul-03 High Performance
Microprocessor Having Variable Speed System Clock DE DE 69033568 .7 02-Aug-90
97200767.8 14-Jun-00 High Performance, Low Cost Microprocessor EPO EP 0786730
14-Mar-97 97200767 .8 14-Jun-00 High Performance, Low Cost Microprocessor FR
0786730 02-Aug-90 97200767 .8 14-Jun-00 High Performance, Low Cost
Microprocessor IT 0786730 02-Aug-90 97200767.8 14-Jun-00 High Performance  Low
Cost Microprocessor JP JP 2966085 02-Aug-90 02-511130 25-Oct-99 High
Performance, Low Cost Microprocessor NL 0786730 02-Aug-90 97200767 .8 14-Jun-00
High Performance  Low Cost Microprocessor UK 0786730 02-Aug-90 97200767 .8
14-Jun-00 High Performance, Low Cost Microprocessor us   06-Oct-95 60/005,408  
RISC Microprocessor Architecture                                    

Any other U.S. or Non U.S. patent or application issued or pending which is a
continuation, divisional, continuation in part, reissue, or reexamination of any
of the scheduled patents or applications.

 



 12 

 

